DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 10-13, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klausler et al. (US 10,218,538 B1; “Klausler”).
Regarding claim 1, Klausler teaches a flat data center network comprising: 
a plurality of switches each including a first plurality of server facing ports connected to a first set of servers [Klausler col. 4, ll. 20-32, Fig. 2: each access layer node 210 includes a ToR switch 250, which is connected to servers 260(x-z); col. 4, ll. 51-58: the switches 230 have a downward-facing port for each of the access layer nodes 210], and 
a plurality of network facing ports connected to other switches of the plurality of switches [Klausler col. 4, ll. 51-58: the switches 230 have an inner-switch-facing port for each of the plurality of switches 230 within the switches' aggregation layer node 224], 
wherein the plurality of switches are interconnected via corresponding network facing ports in a semi-structured random network architecture [Klausler col. 4, ll. 41-44: Each of the ToRs 250 are connected to one of the switches 230 within a given aggregation layer node 224, forming a folded Clos network between the aggregation layer nodes 224 and the ToRs 250 (here, a Clos network with random uplink interconnect is exemplary of a semi-structured random network architecture)] that enables additional servers to be added to the flat data center network during operation [Klausler col. 4, ll. 58-61: each switch 230 may also include a plurality of open ports that are used for the future expansion of the hybrid data center network 200] while maintaining random interconnect [Klausler col. 5, ll. 1-12: when creating the example hybrid network 200, the switch 230 within a given aggregation node 224 to which each ToR 250 is connected is randomly selected; see also Fig. 3 showing random interconnect in the uplink between ToR switched 250 through aggregation switches 224, i.e., network facing ports; col. 6, ll. 53-55: an example where the uplinks are randomized to create random routes through each of the aggregation nodes 224].
Regarding claim 2, Klausler teaches the flat data center network of claim 1, wherein a second set of one or more servers are connected to a second plurality of server facing ports on the plurality of switches while maintaining the semi-structured random network architecture during the operation [Klausler Fig. 1 shows a data center having plurality racks 140, each containing a ToR switch 150(A-H) and associated servers 160 (here, each ToR switch has server facing ports to a particular group of servers, e.g., ToR switch 150(A) connects to servers 160(A,X), 160(A,Y), 160(A,Z) which may be considered one of a plurality of switches with server facing ports connected to a first group of servers, whereas, ToR switch 150(B) connects to servers 160(B,X), 160(B,Y), 160(B,Z) which may be considered a second one of a plurality of switches with server facing ports connected to a second group of servers )].
Regarding claim 3, Klausler teaches the flat data center network of claim 1, wherein all of the plurality of switches are Top of Rack switches with corresponding servers attached [Klausler col. 4, ll. 20-32, Fig. 2: each access layer node 210 includes a ToR switch 250, which is connected to servers 260(x-z); col. 4, ll. 51-58: the switches 230 have a downward-facing port for each of the access layer nodes 210].
Regarding claim 6, Klausler teaches the flat data center network of claim 1, wherein each of the plurality of switches include more network facing ports than server [Klausler col. 4, ll. 61-65: In some implementations, the number of downward-facing ports is equal to the number of inter-switch-facing ports. In other implementations, the number of downward-facing ports is greater than or less than the number of inter-switch ports].
Regarding claim 10, Klausler teaches the flat data center network of claim 1, wherein the semi-structured random network architecture includes port aggregation where network facing ports are combined to a same location [Klausler col. 4, ll. 51-58: the switches 230 have an inner-switch-facing port for each of the plurality of switches 230 within the switches' aggregation layer node 224].
Regarding claim 11, Klausler teaches a method for operating a flat data center network comprising: 
connecting a first set of servers to a first plurality of server facing ports on a plurality of switches [Klausler col. 4, ll. 20-32, Fig. 2: each access layer node 210 includes a ToR switch 250, which is connected to servers 260(x-z); col. 4, ll. 51-58: the switches 230 have a downward-facing port for each of the access layer nodes 210]; 
connecting the plurality of switches to one another via a plurality of network facing ports [Klausler col. 4, ll. 51-58: the switches 230 have an inner-switch-facing port for each of the plurality of switches 230 within the switches' aggregation layer node 224] in a semi-structured random network architecture [Klausler col. 4, ll. 41-44: Each of the ToRs 250 are connected to one of the switches 230 within a given aggregation layer node 224, forming a folded Clos network between the aggregation layer nodes 224 and the ToRs 250 (here, a Clos network with random uplink interconnect is exemplary of a semi-structured random network architecture)]; and 
operating the plurality of switches for interconnecting the first set of servers to one another [Klausler col. 7, ll. 12-20, Fig. 4: a method for transmitting data from a first access node, i.e., server, to a second access node via an interconnected switches], wherein the semi-structured random network architecture enables additional servers to be added to the flat data center network during the operating [Klausler col. 4, ll. 58-61: each switch 230 may also include a plurality of open ports that are used for the future expansion of the hybrid data center network 200] while maintaining random interconnect [Klausler col. 5, ll. 1-12: when creating the example hybrid network 200, the switch 230 within a given aggregation node 224 to which each ToR 250 is connected is randomly selected; see also Fig. 3 showing random interconnect in the uplink between ToR switched 250 through aggregation switches 224, i.e., network facing ports; col. 6, ll. 53-55: an example where the uplinks are randomized to create random routes through each of the aggregation nodes 224].
Regarding claim 12, Klausler teaches the method of claim 11, further comprising connecting a second set of one or more servers to a second plurality of server facing ports on the plurality of switches while maintaining the semi-structured random network architecture while the operating is performed [Klausler Fig. 1 shows a data center having plurality racks 140, each containing a ToR switch 150(A-H) and associated servers 160 (here, each ToR switch has server facing ports to a particular group of servers, e.g., ToR switch 150(A) connects to servers 160(A,X), 160(A,Y), 160(A,Z) which may be considered one of a plurality of switches with server facing ports connected to a first group of servers, whereas, ToR switch 150(B) connects to servers 160(B,X), 160(B,Y), 160(B,Z) which may be considered a second one of a plurality of switches with server facing ports connected to a second group of servers)].
Regarding claim 13, Klausler teaches the method of claim 11, wherein all of the plurality of switches are Top of Rack switches with corresponding servers attached [Klausler col. 4, ll. 20-32, Fig. 2: each access layer node 210 includes a ToR switch 250, which is connected to servers 260(x-z); col. 4, ll. 51-58: the switches 230 have a downward-facing port for each of the access layer nodes 210].
Regarding claim 16, Klausler teaches the method of claim 11, wherein each of the plurality of switches include more network facing ports than server facing ports [Klausler col. 4, ll. 61-65: In some implementations, the number of downward-facing ports is equal to the number of inter-switch-facing ports. In other implementations, the number of downward-facing ports is greater than or less than the number of inter-switch ports].
Regarding claim 20, Klausler teaches the method of claim 11, wherein the semi-structured random network architecture includes port aggregation where network facing ports are combined to a same location [Klausler col. 4, ll. 51-58: the switches 230 have an inner-switch-facing port for each of the plurality of switches 230 within the switches' aggregation layer node 224].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klausler in view of Zhou et al. (US 9,491,102 B1; “Zhou”).
Regarding claim 4, Klausler teaches the flat data center network of claim 1, wherein, between any two servers, there are a plurality of paths [Klausler col. 6, ll. 31-33: a first ToR should have a different path through at least one of the aggregation layer nodes 224 to a second ToR, wherein if one of these paths becomes congested, the traffic between the two ToRs can be routed to use a different path (see Fig. 3 showing four different paths between 210(C) and 210(D))], however, does not explicitly disclose the plurality of paths on different hop lengths.
However, in a similar field of endeavor, Zhou teaches the plurality of paths between servers of different hop lengths [Zhou Fig. 3 shows different paths between, e.g., hosts of blocks 1-3, over switches 312, 314, and 316, some being shortest path, others being non-shortest path, i.e., different hop lengths (see also col. 5, ll. 1-10)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the data center configuration, [Zhou col. 1, ll. 51-58].
Regarding claim 5, Klausler in view of Zhou teaches the flat data center network of claim 4, however, Klausler does not explicitly disclose wherein routing between the any two servers uses off-shortest path routes in addition to Shortest Path First (SPF) routes.
However, Zhou teaches wherein routing between the any two servers uses off-shortest path routes in addition to Shortest Path First (SPF) routes [Zhou Fig. 3 shows different paths between, e.g., hosts of blocks 1-3, over switches 312, 314, and 316, some being shortest path, others being non-shortest path, i.e., different hop lengths (see also col. 5, ll. 1-10); col. 2, ll. 35-43: Traffic may be scheduled over the plurality of paths, where the plurality of paths are weighted in the following order of decreasing preference: a shortest path (i.e. shortest path first); a path comprising one or more links connected according a single type of network topology from among the plurality of different network topologies; and a non-shortest path].
The motivation to combine these references is illustrated in the rejection of claim 4 above.
Regarding claim 14, Klausler teaches the method of claim 11, wherein, between any two servers, there are a plurality of paths [Klausler col. 6, ll. 31-33: a first ToR should have a different path through at least one of the aggregation layer nodes 224 to a second ToR, wherein if one of these paths becomes congested, the traffic between the two ToRs can be routed to use a different path (see Fig. 3 showing four different paths between 210(C) and 210(D))], however, does not explicitly disclose the plurality of paths on different hop lengths.
However, in a similar field of endeavor, Zhou teaches the plurality of paths between servers of different hop lengths [Zhou Fig. 3 shows different paths between, e.g., hosts of blocks 1-3, over switches 312, 314, and 316, some being shortest path, others being non-shortest path, i.e., different hop lengths (see also col. 5, ll. 1-10)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the data center configuration, wherein servers are connected to each other and a network via a switch having network facing ports and sever facing ports, and wherein the configuration allows for connection of servers in a flat, randomized manner as taught by Klausler, with the method of providing redundant paths of different hop lengths between servers of a data center as taught by Zhou.  The motivation to do so would be to reduce cost and complexity in Clos networks [Zhou col. 1, ll. 51-58].
Regarding claim 15, Klausler in view of Zhou teaches the method of claim 14, however, Klausler does not explicitly disclose further comprising routing between the 
However, Zhou teaches wherein routing between the any two servers uses off-shortest path routes in addition to Shortest Path First (SPF) routes [Zhou Fig. 3 shows different paths between, e.g., hosts of blocks 1-3, over switches 312, 314, and 316, some being shortest path, others being non-shortest path, i.e., different hop lengths (see also col. 5, ll. 1-10); col. 2, ll. 35-43: Traffic may be scheduled over the plurality of paths, where the plurality of paths are weighted in the following order of decreasing preference: a shortest path (i.e. shortest path first); a path comprising one or more links connected according a single type of network topology from among the plurality of different network topologies; and a non-shortest path].
The motivation to combine these references is illustrated in the rejection of claim 14 above.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klausler.
Regarding claim 7, Klausler teaches the flat data center network of claim 1, wherein a number of switches is based on a number of servers and desired reachability in terms of number of hops [Klausler col. 5, ll. 41-57: a 2-stage (i.e. for a number of hops) folded Clos network using 36 port switches can only be scaled to include 648 hosts, wherein a hybrid folded Clos-flattened butterfly topology, using the same 36 port style switches and maintaining the same 12 hosts per switch average, could be scaled to accommodate 1728 switches (here, the number of switches for the two exemplary clos-type networks are determined as a function of number of hosts and a desired tier level which is analogous to a number of hops as a tier-2 network would have a fixed fewest hops for reachability)].
However, Klausler does not explicitly disclose wherein a number of the plurality of switches is selected, but would suggest to one of ordinary skill in the art that a number of switches in a network would be selected based on the desired tier (i.e. number of hops) and number of servers, as one would rely on the mathematical formulation of the disclosed hybrid folded Clos-flattened butterfly topology when designing said network.
Regarding claim 17, Klausler teaches the method of claim 11, wherein a number of switches is based on a number of servers and desired reachability in terms of number of hops [Klausler col. 5, ll. 41-57: a 2-stage (i.e. for a number of hops) folded Clos network using 36 port switches can only be scaled to include 648 hosts, wherein a hybrid folded Clos-flattened butterfly topology, using the same 36 port style switches and maintaining the same 12 hosts per switch average, could be scaled to accommodate 1728 switches (here, the number of switches for the two exemplary clos-type networks are determined as a function of number of hosts and a desired tier level which is analogous to a number of hops as a tier-2 network would have a fixed fewest hops for reachability)].
However, Klausler does not explicitly disclose wherein a number of the plurality of switches is selected, but would suggest to one of ordinary skill in the art that a number of switches in a network would be selected based on the desired tier (i.e. .

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klausler in view of Li et al. (US 2014/0270762; “Li”; cited in Applicant’s IDS filed 11/05/2020).
Regarding claim 8, Klausler teaches the flat data center network of claim 1, however, does not explicitly disclose wherein the plurality of network facing ports are connected to one another via one or more optical reshufflers.
However, in a similar field of endeavor, Li teaches wherein the plurality of network facing ports are connected to one another via one or more optical reshufflers [Li ¶ 0064, Fig. 11: showing a shuffle box 1000 wherein each of connectors 1010 can be directly cable connected to a switch in the network topology to provide connectivity with a number of other switches through connections 1100].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the data center configuration, wherein servers are connected to each other and a network via a switch having network facing ports and sever facing ports, and wherein the configuration allows for connection of servers in a flat, randomized manner as taught by Klausler with the method of connecting switches of a network through optical shufflers as taught by Li.  The motivation to do so would be to allow for increased network scalability while reducing complexity and cost [Li ¶ 0024].
Regarding claim 18, Klausler teaches the method of claim 11, however, does not explicitly disclose wherein the plurality of network facing ports are connected to one another via one or more optical reshufflers.
However, in a similar field of endeavor, Li teaches wherein the plurality of network facing ports are connected to one another via one or more optical reshufflers [Li ¶ 0064, Fig. 11: showing a shuffle box 1000 wherein each of connectors 1010 can be directly cable connected to a switch in the network topology to provide connectivity with a number of other switches through connections 1100].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the data center configuration, wherein servers are connected to each other and a network via a switch having network facing ports and sever facing ports, and wherein the configuration allows for connection of servers in a flat, randomized manner as taught by Klausler with the method of connecting switches of a network through optical shufflers as taught by Li.  The motivation to do so would be to allow for increased network scalability while reducing complexity and cost [Li ¶ 0024].

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474